[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            DEC 6, 2006
                             No. 05-14908
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                    D.C. Docket No. 03-61480-CV-TK

WASTE CORPORATION OF AMERICA, INC.,
a foreign corporation,

                                                     Plaintiff-Appellant,

                                  versus

GENESIS INSURANCE COMPANY,
a foreign corporation,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (December 6, 2006)

Before CARNES, PRYOR and COX, Circuit Judges.

PER CURIAM:
      Waste Corporation of America, Inc. (“WCA”) appeals the summary judgment

granted Genesis Insurance Company (“Genesis”) on WCA’s claim for breach of the

directors and officers liability insurance policy issued by Genesis to WCA. We

affirm.

      We find no reversible error in the district court’s holding that the policy does

not provide coverage for any monies WCA paid as a result of WCA’s breach of

contract. Because the entire $2 million settlement paid by WCA represents such a

payment, WCA may not recoup any of that payment from Genesis.

      AFFIRMED.




                                          2